Action to recover damages for personal injuries suffered when the plaintiff wife slipped and fell on a descending ramp inside an elevated railroad station, the surface of the ramp being wet and damp because of tracking by pedestrians on a rainy day. Action by the plaintiff husband to recover for loss of services and for medical expenses. Judgment entered on the dismissal of the complaint at the close of plaintiffs’ case, on the ground of failure of proof of negligence, unanimously affirmed, with costs. No opinion. Present — Lewis, P. J., Carswell, Johnston, Adel and Aldrich, JJ.